 Case 2:07-cr-00143-SRC Document 437 Filed 07/29/21 Page 1 of 2 PageID: 2180
PROB 12A
(7/93)

                               United States District Court
                                            for
                                  District of New Jersey
                          Report on Offender Under Supervision
his
Name of Offender: Marckese Stewart                                                      Cr.: 07-00143-017
                                                                                         PACTS #: 48746

Name of Sentencing Judicial Officer:    THE HONORABLE STANLEY R. CHESLER
                                        SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 07/11/2012

Original Offense:   Count One: Racketeering Conspiracy; 18 U.S.C., Section 1962(d) & 1963

Original Sentence: 116 months imprisonment, 36 months supervised release

Special Conditions: Alcohol/Drug Testing and Treatment, Mental Health Treatment, Computer
Monitoring, Restitution - Money, Prohibition on Gang/Criminal Associations

Type of Supervision: Supervised Release                       Date Supervision Commenced: 06/29/2021

                                NONCOMPLIANCE SUMMARY

The offender has not complied with the following condition(s) of supervision:

Violation Number     Nature of Noncompliance

  1                   On July 17, 2021, the individual under supervision (IUS) incurred numerous
                      violations of supervised release. The IUS and his girlfriend left the District of
                      New Jersey and traveled to New York City, where they drank alcohol (left the
                      district without permission). They proceeded to drink alcohol prior to returning
                      to New Jersey (alcohol is prohibited as part of the special condition for
                      alcohol/drug testing and treatment). Because his girlfriend was intoxicated, the
                      IUS drove the car back from New York (he does not have a license). Upon their
                      return to New Jersey, they engaged in a verbal altercation which escalated to a
                      physical assault. The IUS then took her vehicle and drove to Asbury Park, New
                      Jersey, where he was arrested. He has been charged by Paterson Police
                      Department with simple assault, robbery, and theft. Asbury Park Police
                      Department charged him with Theft and Receiving Movable Property (new
                      arrests). The IUS admitted he had been in contact with Kenneth Crumble, an
                      individual he met while in the Bureau of Prisons and he was traveling to Atlantic
                      City to meet him (criminal association).
                      The IUS was released from custody on July 19, 2021.
      Case 2:07-cr-00143-SRC Document 437 Filed 07/29/21 Page 2 of 2 PageID: 2181
                                                                                                     Prob 12A – page 2
                                                                                                      Marckese Stewart

     U.S. Probation Officer Action:

     The undersigned officer met with the IUS on July 20, 2021 and reviewed his conduct. The IUS admitted to
     drinking alcohol, leaving the district without permission, driving without a license, and communicating
     with a convicted felon. He denied assaulting his girlfriend and the circumstances surrounding the robbery
     and theft charges.

     The probation office is asking for no action to be taken by the Court until the state matters are resolved.
     The IUS has been referred for a substance abuse and mental health evaluation. It was made very clear to
     the IUS that any additional violations of supervised release would not be tolerated, and immediate action
     would be requested from the Court if he incurs to new violations.


                                                                      Respectfully submitted,

                                                                      SUSAN M. SMALLEY, Chief
                                                                      U.S. Probation Officer




                                                                       By:   PATRICK HATTERSLEY
                                                                             Senior U.S. Probation Officer

     / ph

     APPROVED:

                                  Digitally signed by Luis R.
                                  Gonzalez
                                  Date: 2021.07.21 11:41:45 -04'00'

     LUIS R. GONZALEZ                       Date
     Supervising U.S. Probation Officer

     Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

x      No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
Submit a Request for Modifying the Conditions or Term of Supervision

Submit a Request for Warrant or Summons
Other

                                                                             s/Stanley R. Chesler, U. S. D. J.

                                                                             Signature of Judicial Officer

                                                                                   7/29/2021

                                                                                   Date
